DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and 13-17) in the reply filed on 09/26/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and 04/08/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, applicant recites the phrase “...substantially...” which is a relative term which render the claims indefinite. The term "substantially" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 1, applicant recites the phrase “…about…” which is a relative term and approximation which render the claims indefinite. The term "about" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, applicant recites “about 10% or more” which can be considered as 9%, 10% 11% etc because 9% can also be “about 10%” while be less than 10%, which the term “about” gives no clear definition of the value and render the claims indefinite.  Similar situation to “about 70% or less”, which can be considered as 69%, 70% and  71% etc because 71% can also be “about 70%” while be greater than 70%, therefore the term “about” gives no clear definition of the value and render the claims indefinite
	As to claim 2, line 2-3, applicant recites the phrase “…about…” which is a relative term and approximation which render the claims indefinite. The term "about" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to claim 3, applicant recites the phrase “…about…” which is a relative term and approximation which render the claims indefinite. The term "about" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to claim 13, line 3,  applicant recites the phrase “…about…” which is a relative term and approximation which render the claims indefinite. The term "about" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to claim 15, line 6, applicant recites the phrase “…about…” which is a relative term and approximation which render the claims indefinite. The term "about" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Claims 4, 14, 16-17 are also rejected under 112 (b) due to their dependency to claim 1.
Allowable Subject Matter
Claims 1-4, 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses “ a first bonding portion in which openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are included in the plurality of accommodation recesses; and a second bonding portion in which the openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are not included in the respective accommodation recesses; and a peel strength of the second bonding portion is about 10% or more and about 70% or less of a peel strength of the first bonding portion”  Some of the closest prior art:
Samamura et al (8,875,895) discloses a reel tape for holding individual electronic component array, comprises a cover tape being adhered and cover the recess for the electronic component, Samamura further discloses different adhesive shape with different adhesive strength being applied to the upper surface of the base tape and the cover tape.  However, Samamura does not disclose a first bonding portion in which openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are included in the plurality of accommodation recesses; and a second bonding portion in which the openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are not included in the respective accommodation recesses; and a peel strength of the second bonding portion is about 10% or more and about 70% or less of a peel strength of the first bonding portion as claimed in claim 1. 
Han (2009/0123695), Nice et al (2007/0074996) discloses a reel tape for holding individual electronic component array, comprises a cover tape being adhered and cover the recess for the electronic component, both references further discloses two strips of adhesive being applied to the upper surface of the base tape and the cover tape.  However, none of the reference does not disclose a first bonding portion in which openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are included in the plurality of accommodation recesses; and a second bonding portion in which the openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are not included in the respective accommodation recesses; and a peel strength of the second bonding portion is about 10% or more and about 70% or less of a peel strength of the first bonding portion as claimed in claim 1.  
Yoshii (2006/0138019) discloses a reel tape for holding individual electronic component array, comprises a cover tape being adhered and cover the recess for the electronic component, Yoshii further discloses different adhesive shape with different adhesive strength being applied to the upper surface of the base tape and the cover tape.  However, Yoshii does not disclose a first bonding portion in which openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are included in the plurality of accommodation recesses; and a second bonding portion in which the openings of the plurality of accommodation recesses are covered by the cover tape in a state where the plurality of electronic components are not included in the respective accommodation recesses; and a peel strength of the second bonding portion is about 10% or more and about 70% or less of a peel strength of the first bonding portion as claimed in claim 1.  
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736